Citation Nr: 0711453	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the right knee.

2.  Entitlement to an increased evaluation for chondromalacia 
patella/patellofemoral stress syndrome, right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969, January 1971 to December 1980, and from 
September 1990 to August 1991.  His separation documents 
reflect that he was awarded the Combat Infantryman's Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran submitted a statement in April 2006 in which he 
noted he had filed a claim for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU).  In addition, it appears he believes his 
claim for service connection for a left knee disability, 
which was denied in a September 2004 rating decision, has 
been reopened or is in appellate status.

The Board observes that the veteran's claims folder was lost 
in 2004 and has been rebuilt, thus it is not certain that all 
documents pertinent to these issues are present in the claims 
file now before the Board.

Hence, these matters are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical evidence was received in August 2004, subsequent to 
the May 2004 Statement of the Case (SOC).  The evidence 
includes private medical evidence of treatment for both the 
veteran's right and left knees.  The record does not show 
that the veteran waived review by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 19.37.

In April 2006, the veteran advised the Board that he had 
additional evidence to submit.  He stated that he was 
receiving ongoing treatment for his right and left knee 
conditions, and averred that his right knee disability had 
worsened in severity.  He requested additional VA examination 
to document the condition of his service-connected right knee 
disabilities.  The most recent VA examinations of record are 
dated in December 2002 and January 2003.  The most recent VA 
treatment records present in the file are dated in July 2003.

The private medical evidence received since the August 2004 
SOC corroborates the veteran's April 2006 assertion that he 
has required continued treatment for his service-connected 
right knee disabilities.  As the most recent VA examination 
was conducted in January 2003, and no VA or non-VA treatment 
records have been obtained subsequent to July 2003, the 
record does not present sufficient medical evidence to 
accurately evaluate the veteran's claims.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA.  
In particular, provide notice of what 
is required in order for the veteran to 
prevail in his claim for increased 
evaluations for his right knee 
disabilities.

2.  Obtain any and all records of 
treatment accorded the veteran for his 
right knee disabilities.  In 
particular, obtain records of treatment 
accorded the veteran at Grant County 
Orthopedic, P.C. from May 2003 to the 
present; from the VA Medical Center 
(VAMC) in Albuquerque, New Mexico 
medical system (Silver City Clinic) 
from July 2003 to the present; and from 
any other medical facility the veteran 
may identify.  Obtain release of 
private medical records as required.

3.  Conduct follow up as indicated for 
item #2, and document negative results.

4.  Following completion of items # 1-3, 
above, schedule a VA examination to 
determine the nature and extent of his 
right knee disabilities.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be sent to the examiner for 
review.  The examiner should summarize 
the medical history, including the onset 
and course of the right knee conditions; 
describe any current symptoms and 
manifestations attributed to the right 
knee conditions; and provide diagnoses 
for any and all right knee pathology.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for a higher initial 
evaluation for his service-connected 
degenerative joint disease of the right 
knee and a higher evaluation for his 
service-connected chondromalacia 
patella/patellofemoral stress syndrome of 
the right knee, with application of all 
appropriate laws and regulations, 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202, 206 - 207 (1995), Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (see 
also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997)), and Fenderson v. 
West, 12 Vet. App. 119 (1999); and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims.  38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



